 



EXHIBIT 10.10

CHANGE OF CONTROL SEVERANCE AGREEMENT

      This Change of Control Severance Agreement (this “Agreement”) between
Newfield Exploration Company, a Delaware corporation (the “Company”), and
                                         (the “Executive”) is made and entered
into effective as of February 17, 2005 (the “Effective Date”).

      WHEREAS, Executive is a key executive of the Company; and

      WHEREAS, it is in the best interest of the Company and its stockholders if
key executives can approach material business development decisions objectively
and without concern for their personal situation; and

      WHEREAS, the Company recognizes that the possibility of a Change of
Control (as defined below) of the Company may result in the early departure of
key executives to the detriment of the Company and its stockholders; and

      WHEREAS, the Newfield Exploration Company 2003 Incentive Compensation Plan
has been amended and restated by the Company as the Newfield Exploration Company
Amended and Restated 2003 Incentive Compensation Plan (the “ICP”) to provide
that such plan will terminate upon a change of control; and

      WHEREAS, the ICP is a material part of Executive’s overall compensation
with the Company and this Agreement is intended, in part, to recognize the
potentially adverse affect of the termination of the ICP on Executive’s overall
compensation following a change of control; and

      WHEREAS, the Board of Directors of the Company (the “Board”) has
authorized and directed the Company to enter into this Agreement in order to
help retain and motivate key management and to help ensure continuity of key
management;

      NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:



  1.   Term of Agreement.



  A.   The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue in effect through the third anniversary of the Effective
Date; provided, however, commencing on the first day following the Effective
Date and on each day thereafter, the Term of this Agreement shall automatically
be extended for one additional day unless the Board shall give written notice to
Executive that the Term shall cease to be so extended in which event the
Agreement shall terminate on the third anniversary of the date such notice is
given.     B.   Notwithstanding anything in this Agreement to the contrary, if a
Change of Control occurs during the Term of this Agreement, the Term shall
automatically be extended for the 36-month period following the date of the
Change of Control; provided, however, that in no event shall such

 



--------------------------------------------------------------------------------



 



      extension of the Term expire prior to the end of the 30-day period
described in Section 2D below, if applicable.     C.   Termination of this
Agreement shall not alter or impair any rights of Executive arising hereunder on
or before such termination.



  2.   Certain Definitions.



  A.   “Bonus” shall mean an amount equal to one-half of the total of all cash
bonuses (whether paid or deferred) awarded to Executive by the Company with
respect to (i) the two most recent calendar years ending prior to Executive’s
termination of employment or (ii) if greater, the two most recent calendar years
ending prior to the Change of Control.     B.   “Cause” shall mean:



  (i)   the willful and continued failure by Executive to substantially perform
Executive’s duties with the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness);     (ii)  
Executive’s conviction of or plea of nolo contendre to a felony or a misdemeanor
involving moral turpitude;     (iii)   Executive willfully engages in gross
misconduct materially and demonstrably injurious to the Company;     (iv)  
Executive’s material violation of any material policy of the Company; or    
(v)   Executive’s having been the subject of any order, judicial or
administrative, obtained or issued by the Securities and Exchange Commission,
for any securities violation involving fraud.



      For purposes of clause (i) of this definition, no act, or failure to act,
on Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that
Executive’s act, or failure to act, was in the best interest of the Company. The
determination of whether Cause exists must be made by a resolution duly adopted
by the affirmative vote of a majority of the entire membership of the Board at a
meeting of the Board that was called for the purpose of considering such
termination (after 10 days’ notice to Executive and an opportunity for
Executive, together with Executive’s counsel, to be heard before the Board and,
if possible, to cure the breach that was the alleged basis for Cause prior to
the meeting of the Board) finding that, in the good faith opinion of the Board,
Executive was guilty of conduct constituting Cause and specifying the
particulars thereof in detail.

2



--------------------------------------------------------------------------------



 



  C.   “Change of Control” shall mean the occurrence of any of the following:



  (i)   the Company is not the surviving Person (as such term is defined below)
in any merger, consolidation or other reorganization (or survives only as a
subsidiary of another Person);     (ii)   the consummation of a merger or
consolidation of the Company with another Person pursuant to which less than 50%
of the outstanding voting securities of the surviving or resulting corporation
are issued in respect of the capital stock of the Company;     (iii)   the
Company sells, leases or exchanges all or substantially all of its assets to any
other Person;     (iv)   the Company is to be dissolved and liquidated;    
(v)   any Person, including a “group” as contemplated by Section13(d)(3) of the
Securities Exchange Act of 1934, acquires or gains ownership or control
(including the power to vote) of more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power); or     (vi)   as a result of
or in connection with a contested election of directors, the Persons who were
directors of the Company before such election cease to constitute a majority of
the Board.



      Notwithstanding the foregoing, the definition of “Change of Control” shall
not include any merger, consolidation, reorganization, sale, lease, exchange, or
similar transaction involving solely the Company and one or more Persons that
were wholly owned, directly or indirectly, by the Company immediately prior to
such event. For purposes of this definition, “Person” shall mean any individual,
partnership, corporation, limited liability company, trust, incorporated or
unincorporated organization or association or other legal entity of any kind.  
  D.   “Good Reason” shall mean:



  (i)   a material reduction in Executive’s authority, duties, titles, status or
responsibilities from those in effect immediately prior to the Change of Control
or the assignment to Executive of duties or responsibilities inconsistent in any
material respect from those of Executive in effect immediately prior to the
Change of Control;     (ii)   any reduction in Executive’s annual rate of base
salary;     (iii)   any failure by the Company to provide Executive with a
combined total of annual base salary and annual bonus compensation at a

3



--------------------------------------------------------------------------------



 



      level at least equal to the combined total of Executive’s annual rate of
base salary with the Company in effect immediately prior to the Change of
Control and one-half of the total of all cash bonuses (whether paid or deferred)
awarded to Executive by the Company with respect to the two most recent calendar
years ending prior to the Change of Control, with a failure being deemed to have
occurred in the event that payments are made to Executive in a form other than
cash, base salary is deferred at other than Executive’s election, bonus
compensation is not awarded within two and one-half months following the end of
the calendar year to which it relates, bonus compensation is deferred at other
than Executive’s election at a rate in excess of the average ratio of deferred
bonuses to currently paid bonuses awarded to Executive with respect to the two
most recent calendar years ending prior to the Change of Control, or bonus
compensation is deferred at other than Executive’s election in a manner that is
not substantially similar in terms of Executive’s vested rights and timing of
payments to the manner in which deferred bonuses were awarded to Executive with
respect to the two most recent calendar years ending prior to the Change of
Control;     (iv)   the Company fails to obtain a written agreement from any
successor or assigns of the Company to assume and perform this Agreement as
provided in Section 6 hereof; or     (v)   the relocation of the Company’s
principal executive offices by more than 50 miles from where such offices were
located immediately prior to the Change of Control or Executive is based at any
office other than the principal executive offices of the Company, except for
travel reasonably required in the performance of Executive’s duties and
reasonably consistent with Executive’s travel prior to the Change of Control.



      Unless Executive terminates his employment upon or within 30 days
following the later of an act or omission to act by the Company constituting a
Good Reason hereunder, Executive’s continued employment thereafter shall
constitute Executive’s consent to, and a waiver of Executive’s rights with
respect to, such act or failure to act. Executive’s right to terminate
Executive’s employment for Good Reason shall not be affected by Executive’s
incapacity due to physical or mental illness. Executive’s determination that an
act or failure to act constitutes Good Reason shall be presumed to be valid
unless such determination is deemed by an arbitrator to be unreasonable and not
to have been made in good faith by Executive.     E.   “Protected Period” shall
mean the 36-month period beginning on the effective date of a Change of Control;
provided, however, that in no event

4



--------------------------------------------------------------------------------



 



      shall such period expire prior to the end of the 30-day period described
in Section 2D above, if applicable.     F.   “Release” shall mean a
comprehensive release and waiver agreement in substantially the same form as
that attached hereto as Exhibit A.     G.   “Termination Base Salary” shall mean
Executive’s annual base salary with the Company at the rate in effect
immediately prior to the Change of Control or, if a greater amount, Executive’s
annual base salary at the rate in effect at any time thereafter.

      Change of Control Severance Benefits



  3.   Severance Benefits. If (a) Executive terminates his employment with the
Company during the Protected Period for a Good Reason event or (b) the Company
terminates Executive’s employment during the Protected Period other than (i) for
Cause or (ii) due to Executive’s inability to perform the primary duties of his
position for at least 180 consecutive days due to a physical or mental
impairment, Executive shall receive the following compensation and benefits from
the Company, provided that Executive executes and does not revoke the Release:



  A.   Within 10 business days after the date of his execution of the Release
and delivery of the same to the Company, the Company shall pay to Executive in a
lump sum, in cash, an amount equal to three times the sum of Executive’s
(i) Termination Base Salary and (ii) Bonus; provided, however, that such payment
shall not be made prior to the first business day coincident with or next
following the date that is six months following Executive’s termination of
employment with the Company if earlier payment would be subject to the
additional tax imposed by Section 409A(a)(1)(B) of the Internal Revenue Code of
1986.     B.   Notwithstanding anything in any Company employee stock incentive
plan or any grant agreement thereunder to the contrary, as of the date of
Executive’s termination of employment (i) all restricted shares of Company stock
of Executive (whether granted before or after the Effective Date) shall become
100% vested and all restrictions thereon shall lapse and the Company shall
promptly deliver to Executive unrestricted shares of Company stock and (ii) each
then outstanding Company stock option of Executive (whether granted before or
after the Effective Date) shall become 100% exercisable.     C.   For the
36-month period beginning on the date of his termination of employment (the
“Continuation Period”), the Company shall provide Executive and Executive’s
eligible family members with the most favorable medical and dental health
benefits that are provided to active executives of the Company or any of its
affiliates (or any parent thereof)

5



--------------------------------------------------------------------------------



 



      during the Continuation Period, provided Executive pays a monthly premium
for such coverage equal to the monthly premium charged to such active executives
for such coverage. Notwithstanding the foregoing, if Executive receives medical
and dental benefits under another employer’s group health plans during this
Continuation Period, the Company’s obligations under this Section C shall be
reduced to the extent benefits are actually received by Executive under such
other plans during such period, and any such benefits actually received by
Executive under such other plans shall be promptly reported by Executive to the
Company. In the event Executive is ineligible under the terms of the applicable
medical and dental plans to be so covered, or in the event the benefits to be
provided to Executive under such plans would not be excluded from Executive’s
gross income, the Company shall provide Executive with substantially equivalent
coverage through other sources that provide Executive with benefits that are not
includable in Executive’s gross income or will provide Executive with a lump sum
payment in such amount that, after all taxes on that amount, shall be equal to
the cost to Executive of Executive’s obtaining such equivalent coverage from
another source for Executive and Executive’s eligible family members. The lump
sum shall be determined on a present value basis using the interest rate
provided in Section 1274(b)(2)(B) of the Internal Revenue Code on the date of
termination.     D.   Throughout the term of the Continuation Period or until
Executive begins other full-time employment with a new employer, whichever
occurs first, Executive shall be entitled to receive ongoing outplacement
services, paid by the Company up to an aggregate cost not in excess of $30,000,
with a nationally prominent executive outplacement service firm selected by the
Company and reasonably acceptable to Executive.



      For the final calendar year containing the Protected Period, in the event
that the Company fails to award Executive prorated bonus compensation with
respect to the portion of such calendar year prior to the expiration of the
Protected Period in a manner that does not constitute a failure under
Section 2(D)(iii), such failure shall be deemed to be an event that constitutes
Good Reason and, if Executive terminates his employment upon or within 30 days
following such failure, then such termination shall be deemed to be a
termination of employment by Executive for Good Reason occurring during the
Protected Period and Executive’s rights to benefits hereunder with respect to
such termination shall be deemed to have arisen prior to the expiration of the
Term.         The Company may withhold from any amounts or benefits payable
under this Agreement all such taxes as it shall be required to withhold pursuant
to any applicable law or regulation.         Any payment not timely made by the
Company under this Agreement shall bear interest at the highest nonusurious rate
permitted by applicable law.

6



--------------------------------------------------------------------------------



 



  4.   Parachute Tax Gross Up.         If any payment made, or benefit provided,
to or on behalf of Executive pursuant to this Agreement or otherwise
(“Payments”) results in Executive being subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code (or any successor or similar
provision) (“Excise Tax”), the Company shall, as soon as administratively
practicable, pay Executive an additional amount in cash (the “Additional
Payment”) such that after payment by Executive of all taxes, including, without
limitation, any income taxes and Excise Tax imposed on the Additional Payment,
Executive retains an amount of the Additional Payment equal to the Excise Tax
imposed on the Payments. Such determinations shall be made by the Company’s
independent certified public accountants.     5.   No Mitigation.        
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise nor, except as
provided in Sections 3C and D, shall the amount of any payment or benefit
provided for in this Agreement be reduced as the result of employment by another
employer or self-employment, by offset against any amount claimed to be owed by
Executive to the Company or otherwise, except that any severance payments or
benefits that Executive is entitled to receive pursuant to a Company severance
plan or program for employees in general shall reduce the amount of payments and
benefits otherwise payable or to be provided to Executive under this Agreement.
    6.   Successor Agreement.         The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly in writing on or prior to the effective date of such succession and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no succession had taken place.
Failure of the successor to so assume as provided herein shall constitute a
breach of this Agreement and entitle Executive to the payments and benefits
hereunder as if triggered by a termination of Executive by the Company other
than for Cause on the date of such succession.     7.   Indemnity.         In
any situation where under applicable law the Company has the power to indemnify,
advance expenses to and defend Executive in respect of any judgments, fines,
settlements, loss, cost or expense (including attorneys fees) of any nature
related to or arising out of Executive’s activities as an agent, employee,
officer or director of the Company or in any other capacity on behalf of or at
the request of the Company, then the Company shall promptly on written request,
fully indemnify Executive, advance expenses (including attorney’s fees) to

7



--------------------------------------------------------------------------------



 



      Executive and defend Executive to the fullest extent permitted by
applicable law, including but not limited to making such findings and
determinations and taking any and all such actions as the Company may, under
applicable law, be permitted to have the discretion to take so as to effectuate
such indemnification, advancement or defense. Such agreement by the Company
shall not be deemed to impair any other obligation of the Company respecting
Executive’s indemnification or defense otherwise arising out of this or any
other agreement or promise of the Company under any statute.     8.   Notices.  
      All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed, in either case, to
the Company’s headquarters or to such other address as either party shall have
furnished to the other in writing in accordance herewith. Notices and
communications shall be effective when actually received by the addressee.    
9.   Arbitration.         Any dispute about the validity, interpretation, effect
or alleged violation of this Agreement (an “arbitrable dispute”) must be
submitted to confidential arbitration in Houston, Texas. Arbitration shall take
place before an experienced employment arbitrator licensed to practice law in
such state and selected in accordance with the Model Employment Arbitration
Procedures of the American Arbitration Association. Arbitration shall be the
exclusive remedy of any arbitrable dispute. The Company shall bear all fees,
costs and expenses of arbitration, including its own, those of the arbitrator
and those of Executive unless the arbitrator provides otherwise with respect to
the fees, costs and expenses of Executive; in no event shall Executive be
chargeable with the fees, costs and expenses of the Company or the arbitrator.
Should any party to this Agreement pursue any arbitrable dispute by any method
other than arbitration, the other party shall be entitled to recover from the
party initiating the use of such method all damages, costs, expenses and
attorneys’ fees incurred as a result of the use of such method. Notwithstanding
anything herein to the contrary, nothing in this Agreement shall purport to
waive or in any way limit the right of any party to seek to enforce any judgment
or decision on an arbitrable dispute in a court of competent jurisdiction. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts in Houston, Texas, for the purposes of any proceeding arising out
of this Agreement.     10.   Governing Law.         This Agreement will be
governed by and construed in accordance with the laws of the State of Texas
without regard to conflicts of law principles.

8



--------------------------------------------------------------------------------



 



  11.   Entire Agreement.         This Agreement is an integration of the
parties’ agreement and no agreement or representatives, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.     12.  
Severability.         The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.    
13.   Amendment and Waivers.         No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and such member of the Board as may
be specifically authorized by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or in compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.     14.   Rights to Value of
Certain Overriding Royalty Interests.         Executive acknowledges and agrees
that upon a change of control (as defined in the ICP) (A) the ICP will terminate
and (B) Executive will have no further rights with respect to the ICP or the
Newfield Employee 1993 Incentive Compensation Plan (the “1993 Plan”) except for
the right to receive payments with respect to outstanding Deferred Awards (as
defined in the ICP) and outstanding Deferred Incentive Compensation Awards (as
defined in the 1993 Plan).

9



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective for all purposes as of the Effective Date.



       

NEWFIELD EXPLORATION COMPANY



By:  

 

Name:   

 

Title:   

 

EXECUTIVE



 




10



--------------------------------------------------------------------------------



 



EXHIBIT A

AGREEMENT AND RELEASE

      THIS AGREEMENT AND RELEASE is by and between
[                                        ] (“Executive”) and Newfield
Exploration Company (“Newfield”), a Delaware corporation, having its principal
place of business in Houston, Texas.

WITNESSETH:

1 Termination. Executive’s employment with Newfield will be terminated effective
     ,                    . Executive acknowledges and agrees that he has no
authority to act for, and will not act for, Newfield in any capacity on or after
the date on which he is terminated. Executive may not execute this Agreement and
Release until on or after the date on which Executive’s employment is
terminated.

2 Consideration. Within 10 business days after Executive signs and returns this
Agreement and Release, Newfield will provide Executive with the severance
payment set forth in Section 3 of that certain Change of Control Severance
Agreement entered into between Executive and Newfield (the “Severance
Agreement”) which is attached hereto and made a part of this Agreement and
Release for all purposes. This Agreement and Release is entered into by
Executive in return for Newfield’s promises herein and in the Severance
Agreement to provide the severance payment and other benefits to Executive as
provided in the Severance Agreement, which Executive acknowledges and agrees to
be good and sufficient consideration to which Executive is not otherwise
entitled.

3 Prior Rights and Obligations. Except as herein set forth, this Agreement and
Release extinguishes all rights, if any, which Executive may have, and
obligations, if any, Newfield may have, contractual or otherwise, relating to
the employment or termination of employment of Executive with Newfield or any of
the other Newfield Parties (as defined in Paragraph 7 below) including without
limitation, all rights or benefits he may have under any employment contract,
incentive compensation plan, bonus plan or stock option plan with any Newfield
Party.

4 Company Assets. Executive hereby represents and warrants that he has no claim
or right, title or interest in any property designated on any Newfield Party’s
books as property or assets of any of the Newfield Parties. Promptly after the
effective date of his resignation, Executive shall deliver to Newfield any such
property in his possession or control, including, if applicable and without
limitation, his personal computer, cellular telephone, keys and credit cards
furnished by any Newfield Party for his use.

5 Proprietary and Confidential Information. Executive agrees and acknowledges
that the Newfield Parties have developed and own valuable “Proprietary and
Confidential Information” which constitutes valuable and unique property
including, without limitation, concepts, ideas, plans, strategies, analyses,
surveys, and proprietary information related to the past, present or anticipated
business of the various Newfield Parties. Except as may be required by law,
Executive agrees that he will not at any time disclose to others, permit to be
disclosed, use, permit to be used, copy or permit to be

A-1



--------------------------------------------------------------------------------



 



copied, any such Proprietary and Confidential Information (whether or not
developed by Executive) without Newfield’s prior written consent. Except as may
be required by law, Executive further agrees to maintain in confidence any
Proprietary and Confidential Information of third parties received or of which
he has knowledge as a result of his employment with Newfield or any Newfield
Party.

6 Cooperation. Executive shall cooperate with the Newfield Parties to the extent
reasonably required in all matters relating to his employment or the winding up
of his pending work on behalf of any Newfield Party and the orderly transfer of
any such pending work as designated by Newfield. This obligation of cooperation
shall continue indefinitely subject to Executive’s reasonable availability and
shall include, without limitation, assisting Newfield and its counsel in
preparing and defending against any claims which may be brought against Newfield
or any Newfield Party or responding to any inquiry by any governmental agency or
stock exchange. Newfield’s requests for Executive’s cooperation as may be
required from time to time shall be as commercially reasonable and Executive
agrees that he shall be commercially reasonable in providing such cooperation,
taking into account the needs of the Newfield Parties and the position he may
have with another employer at the time such cooperation is required. Executive
shall take such further action and execute such further documents as may be
reasonably necessary or appropriate in order to carry out the provisions and
purposes of this Agreement and Release.

7 Newfield Parties. Executive agrees that Newfield, its parent, sister,
affiliated and subsidiary companies, past and present, and their respective
employees, officers, directors, stockholders, agents, representatives, partners,
predecessors and successors, past or present, and all benefit plans sponsored by
any of them, past or present, shall be defined collectively, including Newfield,
as the “Newfield Parties” and each of them, corporate or individual,
individually as a “Newfield Party.”

8 Executive’s Warranty and Representation. Executive represents, warrants and
agrees that he has not filed any claims, appeals, complaints, charges or
lawsuits against any of the Newfield Parties with any governmental agency or
court. Executive also represents, warrants and agrees that, except as prohibited
by law, he will not file or permit to be filed or accept benefit from any claim,
complaint or petition filed with any court by him or on his behalf at any time
hereafter; provided, however, this shall not limit Executive from filing a
Demand for Arbitration for the sole purpose of enforcing his rights under this
Agreement and Release. Further, Executive represents and warrants that no other
person or entity has any interest or assignment of any claims or causes of
action, if any, he may have against any Newfield Party, which have been
satisfied fully by this Agreement and Release and which he now releases in their
entirety, and that he has not sold, assigned, transferred, conveyed or otherwise
disposed of any of the claims, demands, obligations, or causes of action
referred to in this Agreement and Release, and that he has the sole right and
exclusive authority to execute this Agreement and Release and receive the
consideration provided.

9 Release. Executive agrees to release, acquit and discharge and does hereby
release, acquit and discharge the Newfield Parties, individually and
collectively, from any

A-2



--------------------------------------------------------------------------------



 



and all claims and from any and all causes of action against any of the Newfield
Parties, of any kind or character, whether now known or not known, he may have
against any such Newfield Party including, but not limited to, any claim for
salary, benefits, expenses, costs, damages, compensation, remuneration or wages;
and all claims or causes of action arising from his employment, termination of
employment, or any alleged discriminatory employment practices, including but
not limited to any and all claims or causes of action arising under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq, Title VII
of the Civil Rights Act of 1964, as amended, the Americans With Disabilities
Act, 42 U.S.C. § 1981, the Employee Retirement Income Security Act, the Family
and Medical Leave Act, the Texas Commission on Human Rights Act, and any other
federal, state or local laws, whether statutory or common, contract or tort.
This release also applies to any claims brought by any person or agency or class
action under which Executive may have a right or benefit.

10 No Admissions. Executive expressly understands and agrees that the terms of
this Agreement and Release are contractual and not merely recitals and that this
Agreement and Release does not constitute evidence of unlawful conduct or
wrongdoing by Newfield. By his execution of this Agreement and Release,
Executive acknowledges and agrees that (i) he knows of no act, event, or
omission by any Newfield Party which is unlawful or violates any law,
governmental rule or regulation, or any rule or regulation of any stock
exchange, (ii) he has not committed, during his employment with Newfield or any
Newfield Party, any act which is unlawful or which violates any governmental
rule or regulation or any rule or regulation of any stock exchange, (iii) he has
not requested any Newfield Party to commit any unlawful act or violate any
governmental rule or regulation or any rule or regulation of any stock exchange,
and (iv) neither he nor any other person employed by or contracting with any
Newfield Party has been subjected to any adverse action because any such person
refused to commit any unlawful act or violate any governmental rule or
regulation or any rule or regulation of any stock exchange.

11 Enforcement of Agreement and Release. No waiver or non-action with respect to
any breach by the other party of any provision of this Agreement and Release,
nor the waiver or non-action with respect to any breach of the provisions of
similar agreements with other employees shall be construed to be a waiver of any
succeeding breach of such provision, or as a waiver of the provision itself.
Should any provisions hereof be held to be invalid or wholly or partially
unenforceable, such provisions shall be revised and reduced in scope so as to be
valid and enforceable.

12 Choice of Law. This Agreement and Release shall be governed by and construed
and enforced, in all respects, in accordance with the law of the State of Texas
without regard to the principles of conflict of law except as preempted by
federal law.

13 Merger. This Agreement and Release supersedes, replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between Executive and Newfield and constitutes the entire agreement
between Executive and Newfield with respect to the subject matter of this
Agreement and Release. This Agreement and Release may not be changed or
terminated orally, and no change,

A-3



--------------------------------------------------------------------------------



 



termination or waiver of this Agreement and Release or any of the provisions
herein contained shall be binding unless made in writing and signed by all
parties, and in the case of Newfield, by an authorized officer.

14 No Derogatory Comments. Except as required by judicial process or
governmental rule or regulation, Executive shall refrain from making public or
private comments relating to any Newfield Party which are derogatory or which
may tend to injure any such party in such party’s business, public or private
affairs.

15 Confidentiality. Executive agrees that he will not disclose the terms of this
Agreement and Release or the consideration received from Newfield to any other
person, except his attorney or financial advisors and only on the condition that
they keep such information strictly confidential; provided, however, that the
foregoing obligation of confidence shall not apply to information that is
required to be disclosed by any applicable law, rule or regulation of any
governmental authority.

16 Rights Under the Older Worker Benefit Protection Act and the Age
Discrimination and Employment Act. Executive acknowledges and agrees:

      16.1 that he has at least forty-five days to review this Agreement and
Release, along with the demographic information attached hereto as Attachment 1;

      16.2 that he has been advised in writing to consult with an attorney
regarding the terms of this Agreement and Release prior to executing this
Agreement and Release;

      16.3 that, if he executes this Agreement and Release, he has seven days
following the execution of this Agreement and Release to revoke this Agreement
and Release, by submitting, in writing, notice of such revocation to Newfield;

      16.4 that this Agreement and Release shall not become effective or
enforceable until the revocation period has expired;

      16.5 that he does not, by the terms of this Agreement and Release, waive
claims or rights that may arise after the date he executes this Agreement and
Release;

      16.6 that he is receiving, pursuant to this Agreement and Release,
consideration in addition to anything of value to which he is already entitled;
and

      16.7 that this Agreement and Release is written in such a manner that he
understands his rights and obligations.

17 Agreement and Release Voluntary. Executive acknowledges and agrees that he
has carefully read this Agreement and Release and understands that it is a
release of all claims, known and unknown, past or present including all claims
under the Age Discrimination in Employment Act. He further agrees that he has
entered into this Agreement and Release for the above stated consideration. He
warrants that he is fully competent to execute this Agreement and Release which
he understands to be contractual. He further acknowledges that he executes this
Agreement and Release of his

A-4



--------------------------------------------------------------------------------



 



own free will, after having a reasonable period of time to review, study and
deliberate regarding its meaning and effect, and after being advised to consult
an attorney, and without reliance on any representation of any kind or character
not expressly set forth herein. Finally, he executes this Agreement and Release
fully knowing its effect and voluntarily for the consideration stated above.

18 Notices. Any notices required or permitted to be given under this Agreement
and Release shall be properly made if delivered in the case of Newfield to:

Newfield Exploration Company
363 N. Sam Houston Parkway East, Suite 2020
Houston, Texas 77060

Attention: Employee Relations, Personal and Confidential

and in the case of Executive to:

____________________________

____________________________

____________________________

[SIGNATURE PAGE FOLLOWS]

A-5



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties have caused this Agreement and Release to
be executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument, this
      day of                     ,      , to be effective the eighth day
following execution by                                          unless earlier
revoked.





     
 
   
Date
  EXECUTIVE
 
   
 
   
Date
  NEWFIELD EXPLORATION COMPANY



       

By:  

 

     Name:   

 

     Title:   

 



A-6